number release date cc ct ct-100476-01 uiln date criminal tax bulletin department of treasury internal_revenue_service office_of_chief_counsel criminal tax_division february april this bulletin is for informational purposes it is not a directive supreme court cases suspect barred from entering his home while warrant sought to search for drugs in illinois v mcarthur 121_sct_946 the supreme court held the fourth_amendment was not violated by police officers who prevented mcarthur from entering his home for approximately two hours while they obtained a warrant to search the premises for drugs mcarthur’s wife had requested two police officers to accompany her to the trailer where she lived with mcarthur so they could keep the peace while she removed her belongings upon leaving the trailer mcarthur’s wife remarked her husband had dope in there mcarthur refused the police officer’s request to search the premises one of the officers was then dispatched to get a search warrant the remaining officer who was standing on the porch with mcarthur informed him he could not reenter the trailer unless a police officer accompanied him after obtaining the warrant the officers searched the trailer discovering marijuana and a pipe subsequently mcarthur was prosecuted for misdemeanor possession the trial_court suppressed the evidence as fruit of an unlawful police seizure of mcarthur the appellate court of illinois affirmed in reversing the illinois appellate court the supreme court stated rather than employing a per se rule_of unreasonableness we balance the privacy-related and law enforcement-related concerns to determine if the intrusion was reasonable the court then set forth a combination of circumstances which allowed it to find the restriction of mcarthur did not violate the fourth_amendment first the police had probable cause to believe mcarthur’s trailer home contained evidence of a crime and contraband namely unlawful drugs second the police had good reason to fear unless restrained mcarthur would destroy the d s u g r before the police could return with a warrant third the police made reasonable efforts to reconcile their law enforcement needs with the demands of personal privacy by neither searching the trailer nor arresting mcarthur before obtaining a warrant finally the police imposed the restraint on mcarthur for a limited period of time two hours moreover prior case law revealed overwhelming support reasonable restriction was that the ineffective assistance of counsel in glover v united_states 121_sct_696 glover was convicted of labor racketeering money laundering and tax_evasion at sentencing the government argued the money laundering counts should not be grouped with the other counts glover’s attorneys did not contest the government’s argument against grouping and failed to raise the grouping issue when they appealed to the seventh circuit on other grounds despite the existence of judicial precedent holding grouping money laundering with other counts was proper under some circumstances accordingly the district_court did not group the counts and as a result glover’s offense level was increased by two levels resulting in a six to month increase to his sentence glover filed a pro_se motion to correct his sentence arguing the failure of his attorneys to press the grouping issue constituted ineffective assistance of counsel and was prejudicial since it increased his sentence the district_court denied glover’s motion the seventh circuit relying on 466_us_668 affirmed because an increase of six to months was not significant enough to amount to prejudice strickland held to reverse a sentence on grounds of ineffective assistance of counsel a defendant must show counsel’s deficient performance granting glover’s petition for certiorari the supreme court noted a minimal amount of additional time in prison was not a mere different outcome but rather constitutes prejudice the court expounded any amount of actual jail time has sixth amendment significance the court also noted the seventh circuit’s holding was flawed since it lacked any indication how much longer a sentence must be for the increase to constitute substantial prejudice the court did not reach the question of whether it was error not to group the money laundering counts with the other counts but held only if it were error prejudice resulted from counsel’s failure to pursue the issue attachment of sixth amendment right to counsel in texas v cobb 121_sct_1335 the supreme court held because the sixth amendment right to assistance of counsel is offense specific it does not necessarily extend to offenses which are factually related to or intertwined with those actually charged while in custody cobb confessed to burglarizing his neighbor’s home denying any knowledge of the disappearance of a woman and child who resided at the home cobb was indicted for the burglary and counsel was appointed to represent him approximately fifteen months later cobb told his father he had killed the missing woman and child during the burglary after the father contacted the police cobb was arrested and taken into custody he voluntarily waived his fifth_amendment rights under 384_us_436 and confessed to the murders subsequently his confession was used to convict him of capital murder on appeal to the texas court of criminal appeals cobb argued his confession should have been suppressed because it was obtained in violation of his sixth amendment right to counsel which had attached when counsel was appointed to represent him in the burglary case the texas court agreed holding once the right to counsel attaches to the offense charged it also attaches to any other offense that is closely factually related to the charged offense in reversing the supreme court cited 501_us_171 where it held a defendant’s statements regarding offenses for which he had not been charged were admissible notwithstanding the attachment of his sixth amendment right to counsel on other charged resulted in sufficient prejudice to warrant setting aside the sentence offenses the court declined to read into mcneil’s offense specific definition an exception for crimes factually related to a charged offense stating there is no constitutional difference between the meaning of the term offense in the contexts of double_jeopardy and of the right to counsel the court referred to the definition of offense set forth in blockbuster v united_states 284_us_299 and opined when the sixth amendment right to counsel attaches it does encompass offenses that even if not formally charged would be considered the same offense under the blockburger test title_26 and title_26 related cases failure to receive tax notice is not prima facie showing service abused its civil summons power in 238_f3d_882 the district_court denied utecht’s lasalle motion to dismiss finding the service’s failure to send utecht a tax notice once the criminal investigation had begun was not an abuse of its civil summons power utecht was the owner of an entertainment equipment corporation which supplied pinball machines and pool tables to bars in wisconsin in utecht began supplying video poker machines to his bar owner customers video gambling is illegal in wisconsin so utecht concealed the proceeds of the machines and fabricated forms for his bar owner customers ultimately utecht failed to report income from the machines on his corporate and personal income_tax returns utecht pled guilty to making false statements in his tax returns and was sentenced to thirty-six months imprisonment utecht appealed the district court’s denial of his lasalle motion which was based on the grounds he was denied discovery because the service abused its civil summons power in affirming the denial of utecht’s motion the seventh circuit noted i f the irs uses civil subpoenas without establishing the probable cause necessary for criminal cases after having made an to recommend prosecution evidence obtained through these institutional commitment subpoenas possibly could be suppressed at a criminal trial id at the court also recognized civil matters should be suspended once a criminal investigation begins id at the court found utecht’s failure to receive a tax notice after a civil audit did not constitute a prima facie showing the service abused its civil summons power and if anything demonstrated the service properly maintained a separation of its civil and criminal functions defendant must prove assignment of duty to perform along with assignment_of_income to avoid lucas v earl trading business in 239_f3d_917 7th cir newell was president and percent shareholder of inc a commodity incorporated under subchapter_s newell directed one of inc ’s large clients to send to ltd a bermuda corporation also owned by newell dollar_figure million the client owed for services inc had rendered pursuant to a contract neither inc nor newell reported the dollar_figure million received by ltd as income newell was convicted of willfully filing false federal_income_tax returns in violation of sec_7206 the district_court in reaching its decision relied on 281_us_111 which held a taxpayer cannot escape his tax obligations by assigning income he has earned to another person on appeal newell argued his case fell into an exception to lucas v earl the exception provides in the case of a contract an assignor may shift his tax_liability to an assignee only if the assignor assigns the duty to perform along with the right to be paid mere assignment of the income without assignment of the duty to perform does not shift tax_liability for judge posner writing the seventh circuit acknowledged the existence of this exception but found newell had not proven its applicability since newell had not proven the contract itself was assigned the court noted it was not the government’s burden to disprove possibilities which may exonerate newell moreover the seventh circuit questioned whether any assignment had occurred at all since the assignment was to an alter ego of newell and not to another person as in lucas v earl the seventh circuit held the assignment was a sham only designed to facilitate tax_evasion affirmative acts of evasion in 235_f3d_466 9th cir the ninth circuit affirmed carlson’s conviction for tax_evasion carlson was convicted of three counts of evasion of assessment of taxes and two counts of evasion of payment carlson appealed his conviction arguing inter alia the evidence was insufficient to show an affirmative act of evasion carlson had been a successful dentist in hawaii for nearly twenty years who had operated under the theory the tax code did not apply to him and he had not filed a tax_return since moreover on his returns for and he claimed he owed no taxes despite having earned substantial income in those years the ninth circuit affirmed carlson’s conviction finding he had clearly engaged in affirmative acts of evasion the court found both documentary_evidence and testimony which established carlson had opened secret bank accounts using false social_security numbers and places and dates of birth after learning the service was attempting to levy on his bank account carlson then withdrew money from the accounts which were known to the service and deposited the money in the secret accounts consequently it was clear carlson’s acts could easily have misled the service or concealed information from it search and seizure probable cause in united_states v reinholz no u s app lexis 8th cir date the eighth circuit held a search warrant affiant’s misleading characterization of an informant should be remedied by evaluating the sufficiency of the evidence without the intelligence from the informant not by evaluating the sufficiency of the affidavit after supplementing it with accurate information about the character of the informant in this case a pharmacist who sold reinholz iodine crystals called the police and gave them a description of reinholz believing he was manufacturing distributing and using methamphetamines after the police searched trash bags in front of a co-defendant’s residence where reinholz was staying a magistrate judge issued a search warrant for the residence the police searched the residence and arrested reinholz for drug manufacturing the district_court granted reinholz’s motion to suppress the evidence found during the search on the ground the affiant officer misled the magistrate regarding the nature of his source and the remaining information in the affidavit relating to the solitary garbage search was not enough to provide probable cause to support the warrant on appeal the eighth circuit held pursuant to 438_us_154 a search warrant may be invalid if the affidavit contained false statements made knowingly and intentionally or with reckless disregard for their truth the court observed the same analysis which applies to false statements applies to omissions thus to prevail on a frank’s claim a defendant must show a false statement knowingly and intentionally or with reckless disregard for the truth was included in the affidavit and the affidavit’s remaining content is insufficient to establish probable cause the eighth circuit agreed with the district_court that the affidavit’s characterization of the informer as reliable and confidential was misleading rejecting the government’s approach of supplementing the affidavit with accurate information the court held a franks misrepresentation is remedied by deleting the false statements the court concluded the remaining facts in the affidavit including the garbage search provided sufficient probable cause to support the warrant procedure requirement of brady waiver for ‘fast track’ guilty plea held unconstitutional in 241_f3d_1157 9th cir the ninth circuit held the fifth amendment’s due process clause does not permit the government to require defendants to waive their rights under 373_us_83 as a condition of participating in the local united_states attorney office’s fast track program the constitution’s requirement that plea agreements be knowing and voluntary precludes waiver of a right to receive unknown information plea bargains offered under the fast track program required defendants in addition to pleading guilty to waive their rights to an indictment to an appeal to present motions and to receive certain brady material specifically the defendants had to waive their right impeachment material concerning government witnesses in exchange for the waiver the government recommended a two level downward departure from the applicable offense level receive to ruiz claimed she declined the government’s fast track plea offer because it contained the brady waiver condition and the government opposed her request for a fast track departure only because she refused to enter into a plea agreement containing the brady waiver provision the majority of the ninth circuit agreed with ruiz that the right to discovery under brady is one of those rights which can never be waived the majority relied on the ninth circuit’s earlier holding in 50_f3d_1448 9th cir where it held brady rights are not automatically waived by entry of a guilty plea the majority decided here the rationale of sanchez applied with equal force to plea agreements the disclosure of brady evidence is just as important in ensuring the voluntary and intelligent nature of a plea bargain as it is in ensuring the voluntary and intelligent nature of a guilty plea in both situations the defendant’s decision is often influenced by her appraisal of the prosecution’s case the court concluded ruiz had presented substantial evidence which the government withheld its downward departure recommendation based on this improper motive and accordingly remanded the case for a hearing on this issue and on the issue of whether ruiz refused the government’s plea offer because of the brady waiver requirement revealed evidence rule prior consistent statements relevance and jury instructions in 237_f3d_19 1st cir the first circuit affirmed simonelli’s conviction for filing false returns aiding_and_abetting in the filing of a corporate return and conspiracy simonelli challenged his conviction on the ground the admission of evidence and failure to give an accomplice testimony jury instruction were in error specifically with respect to the admission of evidence simonelli challenged questions the government asked him about prior bad acts which tended to show untruthfulness on the basis the mere violation of a company gratuity policy was not evidence probative of untruthfulness admissible in the discretion of the court under federal rule_of evidence rule and the questions were so prejudicial they should have been excluded under rule simonelli also argued his father’s testimony was irrelevant and was an attempt to bias the jury against him and the admission of his accountant’s prior consistent statements was in error the court in evaluating simonelli’s arguments made the following determinations first the admission of cross- examination questions and answers regarding the gratuity policy of simonelli’s main customer was in error because there was no showing the evidence met rule second the district_court did not abuse its discretion in admitting simonelli’s father’s testimony finding the evidence was relevant to simonelli’s company paying simonelli’s personal expenses and his failure to report them as income or a loan third the accountant’s prior consistent statements were inadmissible because neither the rule_of completeness nor the common_law doctrine_of admissibility of such statements justified their admission and lastly since the district_court had already given an immunized witness instructions that accomplished the same purpose declining an accomplice jury instruction was not error the court considered whether the errors committed by the district_court required reversal and concluded the evidentiary errors were harmless individually and cumulatively as there was no rational basis to conclude that they had any effect on the jury thus reversal was not required fed r evid which recognizes the attorney-client_privilege and fed r crim p c which allows a court to quash a subpoena if compliance with it would be unreasonable or oppressive here the third circuit agreed with the government that the district_court failed to properly analyze the invocation of the attorney-client_privilege and the applicability of the crime-fraud exception moreover by requiring the government to demonstrate the information sought could not be obtained by other means the district_court exceeded its authority under rule and improperly placed a burden on the government not provided for in the rules or case law see 498_us_292 privileges crime-fraud exception in in re grand jury proceeding 241_f3d_308 3rd cir the third circuit vacated the decision of the district_court to quash a grand jury subpoena issued to the attorney for the target of a grand jury investigation over the course of several years a grand jury had issued subpoenas for the production of various documents business records etc relating to businesses controlled by the target of the investigation the target’s attorney assumed responsibility for complying with the subpoenas and produced some of the requested records however he asserted many of the records simply did not exist upon the execution of a search warrant many of the records the attorney claimed were nonexistent were discovered the government then subpoenaed the attorney to testify before the grand jury concerning his previous assertions that the records did not exist after the attorney invoked the attorney-client_privilege the government filed a motion to compel his testimony the government argued the crime- fraud exception invalidated the attorney-client_privilege because the target of the investigation used the attorney to obstruct justice the district_court quashed the subpoena finding it fundamentally unfair to compel the attorney’s testimony in doing so the court failed to assess the applicability of the crime-fraud exception and stated the government could have pursued other avenues in its efforts to obtain the desired information on appeal the third circuit stated the two principal mechanisms for judicial review of grand jury subpoenas are forfeiture when forfeiture notice is returned the government must check all obvious sources in 238_f3d_474 3rd cir foehl was stopped for speeding in texas and upon searching the vehicle the officers discovered marijuana and dollar_figure in cash hidden in foehl’s vehicle foehl provided the officers with a driver’s license listing his old address and a vehicle registration card listing his new address both which were in alabama the parties disputed whether foehl also informed the officers of his new address the texas authorities forfeited foehl’s truck sending their forfeiture notice to foehl’s new address the dea adopted the forfeiture of the cash sending its forfeiture notice to foehl’s old address after the dea’s forfeiture notice was returned the dea contacted its houston division in an unsuccessful attempt to find foehl’s new address but made no further efforts to locate foehl several months later the dea’s alabama division which had been separately investigating foehl before his arrest in texas arrested foehl on other drug charges foehl sued to invalidate the dea’s forfeiture of his cash on grounds the dea failed to properly notify him of its forfeiture the district_court granted the government’s motion for summary_judgment on grounds the lack of notice was foehl’s own fault for not updating his driver’s license foehl appealed the third circuit found the dea’s single call to its houston division after receiving its returned forfeiture notice failed to comport with due process which requires notice to the claimant be reasonably calculated to apprize the claimant of the pendency of the action and to afford him an opportunity to present his objections with minimal effort the dea could have obtained foehl’s correct address from the texas police the texas district attorney the dea’s alabama division or the alabama driver’s license bureau the third circuit noted the dea was not required to check all possible sources for a claimant’s address but under the circumstances its actions were unreasonable payment of interest not required in unsuccessful civil drug forfeiture actions in 236_f3d_610 10th cir following the government’s unsuccessful attempts to forfeit property seized from rodgers the district_court ordered the government to return his property on appeal rodgers argued the district_court erred when it failed to require the government to pay interest on the amounts due him the tenth circuit concluded sovereign immunity prohibited the award of interest on the currency and proceeds returned to rodgers the tenth circuit noted there is a circuit split on whether the government can be ordered to pay interest when it must return seized property to a claimant following an unsuccessful forfeiture action the second and eighth circuits hold sovereign immunity bars an award of interest since the government has not waived its immunity from suit in this respect on the other hand the sixth and ninth circuits acknowledge there is no waiver of sovereign immunity but view the matter not as an award of interest but as the government’s duty to disgorge property earned while the seized res was in the government’s hands the tenth circuit found it could not agree with the sixth and ninth circuits that recharacterizing an interest award as a disgorgement of profits circumvents the effect of sovereign immunity consequently the tenth circuit held rodgers was not entitled to interest upon the government’s return of the property to him the tenth circuit acknowledged the civil asset forfeiture reform act of cafra had now waived sovereign immunity with respect to interest on returned currency negotiable instruments and proceeds cafra however did not apply to this case as it was only effective with respect to forfeiture proceedings commenced after date money laundering venue in 238_f3d_530 4th cir villarini was convicted of one count of embezzlement in violation of u s c and four counts of money laundering in violation of u s c a b i the convictions arose from villarini’s theft of money from a bank in virginia at which she worked as a teller and four subsequent transactions she conducted at a bank in florida involving the stolen funds although the transactions which gave rise to the money laundering charges occurred in florida the government charged villarini in the western district of virginia villarini’s motion to dismiss the charges based upon improper venue was denied at trial on appeal the fourth circuit held although the evidence was sufficient to support the money laundering convictions they nevertheless should be vacated due to improper venue the court stated v enue on a count is proper only in a district in which an essential conduct element of the offense took place see 224_f3d_302 4th cir here the conduct alleged in the money laundering counts consisted solely of four transactions conducted entirely in florida the court rejected the government’s argument that venue was proper in virginia pursuant to u s c a which provides for venue in any district where an offense was begun continued or completed the court relied upon 524_us_1 in which the supreme court construed a in relation to money laundering prosecutions determining the money laundering statute prohibits only the financial transaction and not the anterior criminal conduct which produced the funds that were laundered u s pincite thus the supreme court abrogated the fourth circuit’s decision in 39_f3d_479 4th cir where the appellate court held venue for the laundering of drug proceeds was proper in the district in which the proceeds were criminally generated id pincite the government’s reliance on heaps and its attempt to differentiate villarini’s case from that of the factual situation in cabrales was flawed as heaps was based upon the proposition that the generation of the funds to be laundered was an essential element of the crime of money laundering a proposition rejected in cabrales first circuit relies on congressional intent dower to uphold innocent owner defense in 239_f3d_78 1st cir date the first circuit vacated the district court’s decision and directed dismissal of the government’s forfeiture action with prejudice the issue on appeal was whether a claimant may assert an innocent owner defense where the claimant was unaware of illegal activity at the time it occurred but was aware of the illegal activity at the time the claimant acquired her interest in the property through her husband’s will the government started forfeiture proceedings against the claimant because her late husband used the marital home for his side business as a drug dealer unbeknownst to his wife at the close of evidence the district_court granted the government’s motion for a directed verdict and denied the claimant’s motion for entry of judgment the court concluded the claimant was not entitled to assert the innocent owner defense since she did not possess an ownership_interest in the property until after she learned the property had been used for drug dealing in vacating the district court’s decision the court reasoned the claimant had satisfied the requirements of the innocent owner defense specifically the court found the claimant was innocent with respect to the illegal activities when they occurred and learned of those activities only upon the arrest of her husband the court found under massachusetts law on dower interests the claimant had a partial interest in the property the marital home at the time of the illegal activity and that interest existed long before she knew her husband was dealing drugs thus the court found the claimant had a sufficient interest in the property at the time to also qualify as an owner as to that interest accordingly the court concluded because the claimant had a partial dower interest in the property prior to learning about the illegal activities and because the congressional purpose of deterring drug crimes would not be served by forfeiture she could assert the innocent owner defense sentencing application of revised sentencing guidelines to pre-revision tax crime does not violate ex post facto clause in 235_f3d_215 4th cir the fourth circuit held the ex post facto clause of the united_states constitution was not violated when revised sentencing guidelines were applied to offenses which predated and postdated the revision of the guidelines at trial lewis was convicted of inter alia four counts of filing false tax returns the first offense occurred on date when lewis filed a false tax_return for the other three offenses occurred on date when lewis filed false amended tax returns for and in the meantime on date the united_states sentencing guidelines were amended to increase the base offense level for filing a false tax_return so that a tax loss of more than dollar_figure resulted in a base offense level of instead of when sentencing lewis the district_court followed the guidelines which specifically instruct if a defendant is convicted of two offenses the first committed before and the second after a revised edition of the guidelines manual became effective the revised edition of the guidelines manual is to be applied to both offenses see u s s g sec_1b1 b accordingly the court applied the revised version of the guidelines on appeal lewis argued the district_court violated the ex post facto clause by applying the revised version of the guidelines in determining her sentence causing her to receive increased punishment for the first pre-revision tax offense in rejecting her claim the fourth circuit stated the central concern of the ex post facto prohibition is the lack of fair notice and governmental restraint when the legislature increases punishment beyond what was prescribed when the crime was consummated 482_us_423 the court opined since the guidelines were changed on date lewis had ample warning when she committed the later acts of tax_evasion that those acts would cause her sentence for the earlier crime to be determined by the guidelines applicable to her later offenses therefore it was not sec_1b1 b that disadvantaged lewis but rather her decision to commit further acts of tax_evasion after the effective date of the guidelines use of tax guidelines affirmed in false claims and klein_conspiracy conviction in 234_f3d_1101 9th cir aragbaye and his co-conspirators ran two tax preparation businesses which they used to prepare false returns in the names of customers and other people whose names and personal information they obtained from state welfare agencies in addition aragbaye duped an unrelated legitimate payroll company into preparing fictitious forms w-2 for these individuals and opened a check cashing business to deposit the dollar_figure of refunds he ultimately received following a plea to u s c and the district_court calculated aragbaye’s sentence using the tax guidelines u s s g sec_2t1 and 2t1 rather than the fraud guidelines u s s g sec_2f1 on appeal to the ninth circuit aragbaye contested the district court’s use of the tax guidelines aragbaye argued u s s g sec_1b1 a directs the district_court to use the statutory index in appendix a to determine which guidelines are most applicable to the offense of conviction since the statutory index recommends use of the fraud guidelines for a violation of the district_court should have applied the fraud guidelines the ninth circuit analogized to u s c sec_1001 which also proscribes a range of conduct the notes to sec_2f1 state where the indictment charges sec_1001 but establishes an offense more aptly covered by another guideline that other guideline should be applied not sec_2f1 in aragbaye’s case since his indictment charged but established a tax offense the district_court was correct in applying the tax guidelines aragbaye also contended sec_2t1 only applies to offenses involving interference with tax collection such as money laundering or tax_shelters the notes to sec_2t1 provide sec_2t1 should not be applied to taxpayers who only file a fraudulent return the ninth circuit found the purpose of the notes was to distinguish between actual conspiracies and mere joint filers of a fraudulent return although aragbaye’s scheme did not involve money laundering or tax_shelters the court found it was the type of complex conspiracy to which sec_2t1 was meant to apply tax loss and sophisticated concealment in 238_f3d_882 7th cir as factually set forth on page two of this bulletin the seventh circuit upheld the district court’s sentencing calculations and affirmed utecht’s sentence the district_court rejected utecht‘s arguments for offense level reductions for acceptance of responsibility unclaimed deductions and depreciation and imposed a two level increase for sophisticated concealment on appeal the seventh circuit affirmed the district court’s refusal to decrease the sentence for acceptance of responsibility finding utecht’s prevarication under oath denying he had filed false tax returns was sufficient basis for denying the downward adjustment utecht also argued the amount of tax loss was improperly calculated because the district_court failed to reduce the tax loss for depreciation of the poker machines utecht’s accountant testified he could not recall whether the video poker machines had depreciated in value after he learned the machines existed the court upheld the district court’s calculation of the tax loss where the accountant’s lack of recollection was insufficient to show utecht was entitled to a depreciation deduction the seventh circuit therefore found no clear error in the district court’s calculation of tax loss utecht also appealed the sophisticated concealment enhancement arguing his actions were no more complex than a routine tax_evasion case the seventh circuit stated utecht’s activities including hiding the existence of the video poker machines and proceeds from his accountants fabricating receipts to account for the proceeds generating false 1099s that caused bar owners to file false tax returns and generating false personal_property returns were more complex than the standard tax_fraud case and warranted the imposition of the sophisticated concealment increase id at accordingly the seventh circuit found no error in any of the district court’s sentencing calculations and affirmed utecht’s sentence grouping in 235_f3d_422 9th cir the ninth circuit held syrax’s convictions of wire fraud and money laundering should not be grouped syrax used some of the proceeds from a wire fraud scheme involving telemarketing to further promote the fraud in violation of u s c syrax contended the district_court erred by failing to group his fraud and money laundering counts as a single group under u s s g sec_3d1 b or d sec_3d1 provides for the grouping of closely related counts or those the same harm involve substantially that the court held syrax’s contention that his fraud and money laundering counts should have been grouped together under sec_3d1 d was foreclosed by 984_f2d_298 9th cir which held grouping under sec_3d1 d is inappropriate when the guidelines measure harm differently in taylor the ninth circuit noted the offense level under the fraud guideline was determined based on the loss attributable to the scheme while the money laundering guideline looked at the value of the funds attributable to the scheme the court held the rationale underlying taylor applies whether a defendant is charged under u s c or u s c since the guidelines for wire fraud and money laundering measure harm differently the court however did recognized the seventh and eleventh circuits have held otherwise syrax also cited 20_f3d_367 9th cir in which the court upheld the grouping of fraud and money laundering convictions the court pointed out in rose it distinguished taylor based on the fact unlike rose there was complete identity between the laundered funds and the fraudulently obtained funds rose therefore was not controlling the court also rejected syrax’s contention that his convictions should be grouped under sec_3d1 b the court held syrax’s telemarketing scheme had identifiable victims whereas society was the victim of his money laundering therefore his convictions did not involve the same victims for purposes of grouping under subsection b although some circuits agree with the ninth circuit that money laundering and fraud involve different victims and should not be grouped other circuits have held such convictions do involve the same victims and should be grouped obstruction of justice in 238_f3d_865 7th cir the seventh circuit held the giving of testimony which aids in the conviction of a co-conspirator but fails to reveal the true scope of the conspiracy does not equate to obstruction of justice meriting an enhancement under u s s g sec_3c1 noting obstruction of justice by perjury requires material misstatements the court concluded merely withholding details about related third parties was not material when arambula was testifying on the issue of the co-conspirator’s guilt cir and 129_f3d_886 7th cir downward departure for extraordinary family ties and employment history in 234_f3d_74 1st cir thompson pled guilty to one count of distributing cocaine in violation of u s c sec_841 at the first sentencing hearing the district_court taking into account thompson’s timely plea acceptance of responsibility and criminal history determined his guideline sentencing range to be to months of imprisonment thompson then moved pursuant to u s s g sec_5h1 and 5h1 for a downward departure to the mandatory minimum of months in prison based on his extraordinary family obligations and employment history the district_court continued the sentencing hearing and invited thompson to present more evidence regarding his family and employment history in this case as part of a plea bargain arambula agreed to provide complete and truthful information regarding the involvement of himself and others in a drug distribution conspiracy he testified for the government at the trial of a co-conspirator which resulted in a conviction although arambula provided information at his co-conspirator’s trial the trial judge was convinced his testimony failed to accurately describe the overall extent of the conspiracy at sentencing the trial_court enhanced arambula’s sentence for obstruction of justice based on his alleged false testimony on appeal arambula argued his false testimony did not address a material matter and therefore was not perjury he reasoned the minimizing of the scope of the conspiracy was not crucial to the guilt or innocence of his co- conspirator the seventh circuit agreed arambula’s false statements minimizing the conspiracy were immaterial to the issue of his co-conspirator’s guilt or innocence and did not affect the outcome of the trial there was no evidence arambula’s testimony implicating the co-conspirator was false and any further testimony the government could have elicited from arambula would not have aided the case in which he was testifying the court observed the nature of the false testimony provided by arambula was different than any it had previously found to merit an obstruction enhancement prior cases reserved obstruction enhancements for instances in which a defendant falsely testified that a co-conspirator was innocent see 25_f3d_442 7th at the next sentencing hearing based on information and testimony provided by and on behalf of thompson the district_court found thompson exhibited extraordinary family ties and employment history consequently it departed downward to the month minimum the court explained its decision to depart downward was justified after reviewing offenders similarly situated to thompson as to place of residence time and offense committed ie sale of crack cocaine on appeal the first circuit stated although the district court’s reasoning made sense it was nevertheless contrary to the law of the circuit the court cited 40_f3d_1306 1st cir where it held when a district_court contemplates a downward departure based upon discouraged factors such as family ties and responsibilities and employment history it must compare the defendant to others who have exhibited those factors not to others who have been convicted of the same offense the court stated a sentencing court should survey those cases where the discouraged factor is present without limiting its inquiry to cases involving the same offense and only then ask whether the defendant’s record stands out from the crowd id in the present case by limiting its inquiry to cases involving only crack cocaine dealers and then asking whether thompson’s record stood apart the district_court did what demasi forbids accordingly thompson’s sentence was vacated and the case remanded for resentencing prosecutor’s inconsistent statements in closing arguments and at sentencing are not occasion for application of judicial estoppel doctrine in 239_f3d_917 7th cir as factually set forth on page two newell was convicted of willfully filing false federal_income_tax returns in violation of sec_7206 on appeal newell argued the district court’s application of an enhancement for sophisticated means was barred by judicial estoppel because of the prosecutor’s statement in closing arguments in which he said newell’s scheme was not particularly sophisticated the judicial estoppel doctrine forbids a litigant who has obtained a judgment on some ground to seek judgment in another case on an inconsistent ground the seventh circuit found the judicial estoppel doctrine inapplicable here since conviction is not the judgment in a criminal case the sentence is the judgment the prosecutor therefore was not trying to obtain a second judgment on inconsistent grounds by making inconsistent statements in closing arguments and at sentencing although the seventh circuit acknowledged the existence of case law applying the judicial estoppel doctrine without requiring a previous judgment the seventh circuit disparaged this line of cases the seventh circuit affirming newell’s sentence analogized the prosecutor’s inconsistent arguments to pleading in the alternative which is permitted employment_taxes included in tax loss in 238_f3d_930 7th cir the twiegs pled guilty to three counts of filing false federal_income_tax returns in violation of sec_7206 the twiegs owned a carpet sales and installation business from through during which time they underreported receipts of the business and filed false tax returns the twiegs’ sentence was based on a tax loss which included unpaid self-employment taxes the twiegs appealed the sentence arguing the district_court erred in including self- employment_taxes in calculating the tax loss the twiegs argued the self-employment taxes should be excluded from the calculation of tax loss for the following reasons the eleventh circuit has excluded self-employment taxes a review of pre and post guideline language revealed such an intent to exclude those taxes from tax loss and the government suffered no tax loss the seventh circuit dismissed each of the tweigs’ language in u s s g sec_2t1 c and arguments and affirmed the district_court sentence citing the plain the corresponding application note stating n othing in that language indicates that self-employment taxes should be excluded from the calculation of tax loss id pincite further the court distinguished the eleventh circuit case cited by the twiegs stating the court faced the issue of whether interest and penalties should be included in the tax loss noting the applicable guideline specifically excluded interest and penalties and there was no such provision excluding self-employment taxes id at the court indicated that a review of pre and post guideline language refuted the twiegs argument and must be considered with the language of the internal_revenue_code which indicates taxes are a subcategory of income taxes id at finally the court dismissed the assertion that the government suffered no tax loss and stated the failure to pay the self-employment taxes results in a loss to the government of at least the present_value of the tax_payments and possibly the future value as well because the individual may never become entitled to collect those payments id at the seventh circuit affirmed the sentence and calculation of tax loss which included self-employment taxes that self-employment sentence extended for violation of court’s order in 240_f3d_593 7th cir hoover after being previously convicted of violating sec_7206 and u s c sec_1001 was sentenced to imprisonment and ordered to turn over his savings bonds to the government for application to the costs of his defense on application of the government the court also ordered hoover not to cash negotiate or transfer not to do anything with them prior to turning the bonds over to the government within weeks of this order however hoover gave his son approximately half of the bonds the court found hoover in contempt and extended the sentence he had received on the substantive charges by six months hoover appealed the elements of criminal contempt are a lawful and reasonably specific order of the court and a willful violation of that order on appeal hoover contended the district court’s order did not meet these elements specifically he claimed because the bonds had always been held in his sons’ names he did not transfer the bonds but rather merely returned the bonds to their natural owner the seventh circuit disposed of hoover’s semantical argument noting transfer includes both changing of physical posssession as well as title in any event the district_court had previously held title to the bonds remained in hoover since he had put the bonds in his sons’ names only to evade legal responsibilities and he rather than his sons controlled the bonds at all times the seventh circuit noted the purpose of the district court’s order was to prevent hoover from causing the bonds to be unavailable for restitution and hoover accomplished exactly what the order was intended to avoid namely making the bonds unavailable having determined the district court’s order was sufficiently clear the seventh circuit concluded a trier of fact could determine beyond a reasonable doubt hoover was aware his conduct was unlawful and hoover’s transfer of the bonds to his son was a willful violation of the court’s order outside heartland and departure discretion to in 243_f3d_1081 7th cir buckowich was convicted of wire fraud and money laundering and was sentenced forty months’ imprisonment buckowich defrauded an individual of dollar_figure with the promise the money would grow to dollar_figure million within three months she used bank transfers to move the individuals funds overseas then spent the money buckowich appealed the district court’s sentence arguing the district_court judge erroneously believed he lacked authority to depart downward to a sentence below the applicable sentencing guideline range the seventh circuit disagreed and affirmed the sentence stating the district judge did not act as if constrained to sentence buckowich to a longer term than the judge believed appropriate id at the court noted the sentencing court imposed a sentence at the higher end of the guideline range a judge who preferred to depart downward but thought the legal rules blocked such a step would sentence the defendant at the bottom of the available range id at furthermore the court remarked a top-of-range sentence surely dispels ambiguity in the district judge’s rulings id at relying on an eighth circuit holdng buckowich also argued the sentence was an unjust result of the disparity between the base offense levels for fraud and money laundering and because the nature of her actions were outside the heartland of money laundering cases the fraud guideline offense level should have been used for sentencing the seventh circuit declined to follow the eighth circuit noting its decision relied heavily on a sentencing commission amendment proposal which was nullified by congress congress enacted legislation that nullified the proposed amendment which would have abrogated all punishment for money laundering unless that were the only offense of which the defendant was convicted id at the court also noted buckowich failed to ask for a one or two level departure rather she wanted a reduction to the base offense level for fraud disregarding the money laundering district court’s sentense and its decision not to exercise its discretion in buckowich’s favor criminal tax bulletin table of cases february april supreme court cases illinois v mcarthur 121_sct_946 glover v united_states 121_sct_696 texas v cobb no 121_sct_1335 title_26 and title_26 related cases 238_f3d_882 7th cir 239_f3d_917 7th cir 235_f3d_466 9th cir search and seizure united_states v reinholz no u s app lexis 8th cir date procedure 241_f3d_1157 9th cir evidence in 237_f3d_19 1st cir privileges in re grand jury proceeding 241_f3d_308 3rd cir forfeiture 238_f3d_474 3rd cir 236_f3d_610 10th cir money laundering 238_f3d_530 4th cir 239_f3d_78 1st cir date sentencing 235_f3d_215 4th cir 234_f3d_1101 9th cir 238_f3d_882 7th cir 235_f3d_422 9th cir 238_f3d_865 7th cir 234_f3d_74 1st cir 239_f3d_917 7th cir 238_f3d_930 7th cir 240_f3d_593 7th cir 243_f3d_1081 7th cir department of the treasury internal_revenue_service document catalog number 24304b
